NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0311-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RICARDO A. THOMPSON,

     Defendant-Appellant.
________________________

                   Submitted March 2, 2021 – Decided May 28, 2021

                   Before Judges Gilson and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 15-04-0816
                   and 15-10-2292.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Damen J. Thiel, Designated Counsel, on the
                   brief).

                   Theodore N. Stephens, II, Essex County Prosecutor,
                   attorney for respondent (Barbara A. Rosenkrans,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Ricardo A. Thompson pleaded guilty to two charges in separate

indictments: second-degree possession of a firearm, N.J.S.A. 2C:39-5(b) in one

and fourth-degree possession of marijuana, N.J.S.A. 2C:35-10(a) in the other.

Twenty-five months after he was sentenced to an aggregate three-year

probationary term, he filed a petition for post-conviction relief (PCR) on one

indictment, followed by a second PCR petition on the second indictment.

Defendant appeals from the consolidated order denying both petitions arguing:

            POINT I

            THE PCR COURT ERRED IN DENYING
            DEFENDANT'S    PETITION   FOR    POST-
            CONVICTION RELIEF BECAUSE DEFENDANT
            WAS DENIED EFFECTIVE ASSISTANCE OF
            COUNSEL DURING HIS INVESTIGATION,
            DEFENSE,   AND   PLEA   HEARING,   AN
            EVIDENTIARY HEARING WAS REQUIRED, AND
            THE PETITION WAS NOT PROCEDURALLY
            BARRED.

                  A.    Defense Counsel Rendered Ineffective
                        Assistance During Defendant's Initial
                        Investigation and Defense Against the
                        Charges.

                  B.    Defense Counsel Rendered Ineffective
                        Assistance During Defendant's Plea
                        Hearing.

                  C.    The PCR Court's Refusal to Hold an
                        Evidentiary Hearing Denied Defendant
                        Due Process and Deprived the Court of an

                                      2                                 A-0311-19
                         Accurate Factual Basis for its Decision.

                   D.    Defendant's PCR Petition Was Not
                         Procedurally Barred under Rule 3:22-4.

      Reviewing the factual inferences drawn by the trial court and its legal

conclusions de novo because it did not conduct an evidentiary hearing, State v.

Blake, 444 N.J. Super. 285, 294 (App. Div. 2016), and considering "the facts in

the light most favorable to [the] defendant," State v. Preciose, 129 N.J. 451, 462-

63 (1992), we affirm because defendant did not establish his plea counsel was

ineffective under the test set forth in Strickland v. Washington, 466 U.S. 668

(1984), 1 and an evidentiary hearing was not warranted, Preciose, 129 N.J. at

462-63; see also R. 3:22-10(b).

      To establish a PCR claim of ineffective assistance of counsel, a defendant

must satisfy the two-prong test formulated in Strickland, 466 U.S. at 687, and

adopted by our Supreme Court in Fritz, 105 N.J. at 58. That requires a defendant


1
   To establish a PCR claim of ineffective assistance of counsel, a defendant
must satisfy the two-prong test formulated in Strickland, 466 U.S. at 687, and
adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987), first by
"showing that counsel made errors so serious that counsel was not functioning
as the 'counsel' guaranteed . . . by the Sixth Amendment," then by proving he
suffered prejudice due to counsel's deficient performance, Strickland, 466 U.S.
at 687; see also Fritz, 105 N.J. at 52. Defendant must show by a "reasonable
probability" that the deficient performance affected the outcome. Fritz, 105 N.J.
at 58.


                                        3                                    A-0311-19
who has pleaded guilty to "show that (i) counsel's assistance was not 'within the

range of competence demanded of attorneys in criminal cases'; and (ii) 'that there

is a reasonable probability that, but for counsel's errors, [the defendant] would

not have [pleaded] guilty and would have insisted on going to trial,'" State v.

Nuñez-Valdéz, 200 N.J. 129, 139 (2009) (first alteration in original) (quoting

State v. DiFrisco, 137 N.J. 434, 457 (1994)); see also State v. Gideon, 244 N.J.

538, 550-51 (2021), and that his "decision to reject the plea bargain would have

been rational under the circumstances," Padilla v. Kentucky, 559 U.S. 356, 372

(2010).

      Defendant claims his plea counsel was ineffective by misadvising him of

the immigration consequences of his plea. Defendant, a citizen of Jamaica,

claims in his merits brief he was taken into custody and detained by Immigration

and Customs Enforcement in January 2018. He argues that his counsel led him

to believe deportation was not a mandatory consequence of his guilty plea, and

that he pleaded guilty reasonably believing removal from the United States was

"only a possibility."

      A noncitizen defendant considering whether to plead guilty to an offense

must "receive[] correct information concerning all of the relevant material

consequences that flow from such a plea." State v. Agathis, 424 N.J. Super. 16,


                                        4                                   A-0311-19
22 (App. Div. 2012). We previously recognized the United States Supreme

Court's holding in Padilla, 559 U.S. at 367, that plea counsel "is required to

address, in some manner, the risk of immigration consequences of a non-citizen

defendant's guilty plea," Blake, 444 N.J. Super. at 295.          "[T]o satisfy a

defendant's Sixth Amendment right to effective assistance of counsel, counsel

has an affirmative obligation to inform a client-defendant when a plea places the

client at risk of deportation." State v. Gaitan, 209 N.J. 339, 356 (2012). The

Padilla Court clarified that counsel's duty is not limited to avoiding

dissemination of false or misleading information, but also includes an

affirmative duty to inform a defendant entering a guilty plea of the relevant law

pertaining to mandatory deportation. 559 U.S. at 369.

      Counsel's "failure to advise a noncitizen client that a guilty plea will lead

to mandatory deportation deprives the client of the effective assistance of

counsel guaranteed by the Sixth Amendment." State v. Barros, 425 N.J. Super.

329, 331 (App. Div. 2012). It is well-settled that plea counsel "must tell a client

when removal is mandatory—when consequences are certain" to provide

effective assistance of counsel. Gaitan, 209 N.J. at 380. Accordingly, "when

counsel provides false or affirmatively misleading advice about the deportation

consequences of a guilty plea, and the defendant demonstrates that he would not



                                        5                                    A-0311-19
have pled guilty if he had been provided with accurate information, an

ineffective assistance of counsel claim has been established." Id. at 351.

      "In the 'numerous situations in which the deportation consequences of a

particular plea are unclear[, however,] . . . a criminal defense attorney need do

no more than advise a noncitizen client that pending criminal charges may carry

a risk of adverse immigration consequences.'" Blake, 444 N.J. Super. at 295

(second alteration in original) (quoting Padilla, 559 U.S. at 369). A careful

review of the record reveals that is what occurred here.

      The clear terms of the plea form in combination with the trial court's

colloquy with defendant and his counsel belie defendant's assertion that counsel

misinformed him about deportation consequences. After defendant told the trial

court he was not a United States citizen, and his plea counsel explained

defendant had a green card, and after they "had an opportunity to consult with

an [i]mmigration [a]ttorney with a [p]ublic [d]efender," defendant was "still

prepared in light of the immigration consequences to go forward with the plea

offer" that day, the trial court sagely explored whether defendant understood

"the significance of [his] plea." Included in that colloquy was an exchange

during which the court told defendant it believed the second-degree unlawful

possession of a firearm charge was an aggravated felony under federal law and


                                       6                                     A-0311-19
confirmed defendant understood he was subject to deportation if he pleaded

guilty to such an aggravated felony.

      When defendant informed the court he had not sought legal advice from

an immigration lawyer to confirm the information stated by the court, plea

counsel interjected that defendant was able to review a report prepared by an

assistant deputy public defender "who specializes in immigration law." When

the court inquired if the report verified that the firearms charge would likely be

an aggravated felony that would result in defendant's deportation, plea counsel

stated his "understanding . . . that because the agreed upon sentence [was] less

than a year that it may make him subject to immigration proceedings, but he

would have a defense to that being an aggravated felony. There . . . [is] not an

automatic deportation that would result from this."

      The following dialogue ensued:

            [THE TRIAL COURT]: Well, for purposes of this
            proceeding, Mr. Thompson, . . . I would go under the –
            for purposes of this proceeding I would go under the
            presumption that you're going to be get deported. So I
            should alter your plea. So with that information or
            knowledge that by the result of your plea are you still
            prepared to go forward?
            [DEFENDANT]: Yes.
            [THE COURT]: Even though you would be deported.
            So I just want to make sure that you understand that.
            [DEFENDANT]: Is it . . . 100% fact that I'm getting
            deported?

                                        7                                   A-0311-19
            [THE COURT]: I don't know if its 100%, but I'm just
            saying I think for purposes of this plea you should enter
            this plea under the assumption that you would be
            departed.

      Plea counsel then requested, and the trial court granted, a recess during

which the court urged counsel to "go over [the immigration memo] carefully

with" defendant. When the session resumed, plea counsel informed the court

she made a copy of the memo and explained she and defendant:

            both are of the understanding it is possible that there
            could be removal proceedings initiated against him
            because of his actions today because in taking this plea.
            However, there is also a possible defense he would have
            [in] an immigration court to removal. So based on that
            understanding [defendant], and I have discussed
            whether or not he wants to go forward and he does tell
            me he wants to go forward with the plea.

The trial court asked defendant if "[t]hat [was] the case?"; defendant replied:

"Yes, Your Honor."

      The court further explained the impact the plea could have on defendant's

ability to re-enter the United States and apply for citizenship; defendant

confirmed he understood those consequences.           When the court asked if

"knowing all that information[,] is it still your desire now to proceed with your

plea of guilty," defendant responded affirmatively.




                                       8                                   A-0311-19
      Defendant also admitted to reviewing the plea form with counsel,

providing the truthful answers reflected on the form which he would repeat

under oath to the court, and initialing and signing the form. The answers to

question seventeen included defendant's admissions that he: understood his

guilty plea subjected him to removal; discussed the potential immigration

consequences of the plea with his counsel; and still wished to plead guilty after

having been advised of those consequences.

      The record establishes defendant was aware he was pleading to a charge

that he should have presumed would result in his deportation, but that he had a

"possible defense" to removal because of the lenient non-custodial plea

agreement. Plea counsel advised defendant of the legal avenue suggested by her

office's immigration lawyer, but there is no evidence counsel misadvised

defendant that he would not be deported. As such, defendant did not meet the

first Strickland-Fritz prong by establishing "counsel's assistance was not 'within

the range of competence demanded of attorneys in criminal cases.'" Nuñez-

Valdéz, 200 N.J. at 139 (quoting DiFrisco, 137 N.J. at 457).

      We also discern defendant failed to meet the second prong of the

Strickland-Fritz test:   "that there is a reasonable probability that, but for

counsel's errors, [the defendant] would not have [pleaded] guilty and would have


                                        9                                   A-0311-19
insisted on going to trial." Nuñez-Valdéz, 200 N.J. at 139 (first alteration in

original) (quoting DiFrisco, 137 N.J. at 457); see also Lee v. United States, 582

U.S. ___, 137 S.Ct. 1958, 1967 (2017) (holding "[c]ourts should not upset a plea

solely because of post hoc assertions from a defendant about how he would have

pleaded but for his attorney's deficiencies" and "[j]udges should instead look to

contemporaneous     evidence     to   substantiate   a   defendant's   expressed

preferences").

      Defendant often expressed his preference to the trial court that he wanted

to proceed with the negotiated plea. Indeed, he would have faced a certain

prison sentence by pleading guilty to the weapons charge had the State not

obtained a Graves Act waiver, N.J.S.A. 2C:43-6.2, negating the mandatory

minimum forty-two-month period of parole ineligibility required by the Graves

Act, N.J.S.A. 2C:43-6(c).      Furthermore, the plea agreement called for the

dismissal of third-degree receiving stolen property, N.J.S.A. 2C:20-7(a), and

fourth-degree resisting arrest, N.J.S.A. 29-2(a)(2), charged in the same

indictment as the firearms count; and, under a separate indictment, third-degree

possession with intent to distribute marijuana, N.J.S.A. 2C:35-5(a)(1) and

5(b)(11); third-degree possession with intent to distribute marijuana within a

school zone, N.J.S.A. 2C:35-7(a); and third-degree possession with intent to


                                       10                                  A-0311-19
distribute marijuana within 500 feet of public property, N.J.S.A. 2C:35-7.1(a).

Defendant faced consecutive sentences because the charges set forth in each

indictment involved separate acts that occurred three months apart. See State v.

Yarbough, 100 N.J. 627, 643-44 (1985).          It was not reasonably probable

defendant would have elected to forgo the plea agreement and proceeded to trial

but for counsel's alleged errors—which we neither find nor suggest. He has

proffered no viable defenses to any of the crimes.

      We determine defendant's remaining arguments to be without sufficient

merit to warrant discussion. R. 2:11-3(e)(2). We add only brief explanations.

      Defendant claims his plea counsel failed to "investigate, discover, or

otherwise use any information [d]efendant had that the police mishandled the

evidence" supporting the State's case. When a defendant "claims his [or her]

trial attorney inadequately investigated his [or her] case, he [or she] must assert

the facts that an investigation would have revealed, supported by affidavits or

certifications based upon the personal knowledge of the affiant or the person

making the certification." State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999) (citing R. 1:6-6). In other words, a defendant must identify what the

investigation would have revealed and demonstrate the way the evidence

probably would have changed the result. Fritz, 105 N.J. at 64-65. Defendant



                                       11                                    A-0311-19
wholly failed to meet that burden. "[B]ald assertions" of deficient performance

are insufficient to support a PCR application. Ibid.; see also State v. Porter, 216

N.J. 343, 356-57 (2013) (reaffirming these principles in evaluating which of a

defendant's various PCR claims warranted an evidentiary hearing).

      Defendant also asserts counsel "failed to challenge the evidence against

him, to file any motion to suppress the evidence of the police stop, the gun, or

the weight of the marijuana[.]"      A defendant contending that counsel was

ineffective for failure to file a motion must show a reasonable probability "that

the motion would have been successful." See State v. Roper, 362 N.J. Super.

248, 255 (App. Div. 2003) (holding "[i]n an ineffective assistance claim based

on failure to file a suppression motion, the prejudice prong requires a showing

that the motion would have been successful"). Defendant has not proffered

grounds for any motion, much less demonstrated why the motion would have

been successful. And we note, as to the weight of the marijuana, when asked

how much marijuana he had, defendant answered, "I'm not sure of the amount,

but I know it was more than fifty grams." 2




2
  An element of fourth-degree possession of marijuana is that the quantity
possessed must be more than fifty grams. N.J.S.A. 2C:35-10(a)(3).

                                       12                                    A-0311-19
      Defendant's claim that he was pressured to plead by his counsel is bald

and belied by the record. He told the trial court during the plea hearing no one

forced, threatened or coerced him to give up his trial-related rights or to plead

guilty, and that he had enough time to meet with plea counsel and did not require

additional time.

      Finally, defendant did not establish a prima facie case to warrant an

evidentiary hearing. A "defendant must allege specific facts and evidence

supporting his allegations," Porter, 216 N.J. at 355, and "do more than make

bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim, Cummings, 321 N.J. Super. at 170. "Defendant

may not create a genuine issue of fact, warranting an evidentiary hearing, by

contradicting his prior statements without explanation." Blake, 444 N.J. Super.

at 299. Defendant's bald averments, belied by the record, do not establish a

prima facie claim. And, an evidentiary hearing is not to be used to explore PCR

claims. See State v. Marshall, 148 N.J. 89, 157-58 (1997). As such, the PCR

court properly denied an evidentiary hearing.

      Affirmed.




                                      13                                   A-0311-19